SZ @/‘/-~©§

Henry Earl Ester

SPN-00585294-4E3

701 N. San Jacinto St.

Houston, Texas 77002

December 30, 2014

Court of Criminal Appeals Court Clerk:

RE: 13DCR-065003HC1. Ex Parte: Henry Earl Ester, Distn'ct Court No. Notice of Question of First Impression.
Dear Clerk,

Enclosed, please find my Notice and brief response to the trial courts' finding of facts and conclusion of law.
Please tile, and or attach the same to the record submitted by the District Clerk of Ft. Bend County, and return a
file marked copy of the same to me as addressed above in the SASE enelosed.

Thank you for your immediate assistance and consideration in this matter. I await your kind response.

Sincerely

W>MQQM

Earl ster

cc: Eled, States Attomey

RECE|VED lN
couRT oF cRerNAL APPEALS

JAN 14 2015

Abel Acosta, Clerk

CAUSE NO
DISTRICT COURT WRIT NO. l3=DCR-065003HC1

 

EX PARTE:
HENRY EARL ESTER

. PETITIONER

IN TI~IE TEXAS COURT OF CRIMINAL APPEALS

QUESTION OF FIRST IMPRESSION
Posed on petition for a writ of habeas corpus pursuant to Art. 11.07 T.C.C.P

Henry Earl Ester
Pro Se

SPN. 00585294 - 4E3

701 N. San Jacinto

Houston, Texas 77002

CAUSE NO.
DISTRICT COURT WRIT NO. l3-DCR-065003HC1

Ex PARTE ) lN THE TEXAS CoURT
( OF
HENRY EARL ESTER ) cRIMlNAL APPEALS

NOTICE OF QUESTION OF FIRST IMPRESSION
AND BRIEF RESPONSE TO THE TRIAL COURTS’
FINDING OF FACT AND CONCLUSION OF LAW
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

NOW COMES Henry Earl Ester, petitioner in the above styled cause and files this Notice that
before it comes what he believes to be a Question of First Impression in which he relies on the court to
address, and/or settle the matter, and grounds and in support thereof would show the court the following:

PROCEDURAL HISTORY OF WRIT

On 12/2/14, petitioner filed with the Ft. Bend County district Court Clerk his application for a
writ of habeas corpus pursuant to Art. l 1.07 T.C.C.P., alleging that the trial court was deprived of
jurisdiction through the improper termination of it’s charging instrument ie indictments (See petitioners’
writ page l, 2, and 3.

The State filed its response without addressing the claim on the merits, and the trial courts’
findings of fact and conclusion of law both being filed at the same time and on 12/16/14/failed to

address the matter of jurisdiction and on the law regarding the legal procedure for re-indictment of an

accused while incarcerated

NOTICE OF QUESTION OF FIRST IMPRESSION

The State of Texas, and/or its attorneys of Ft. Bend County, Texas appear to be under the
impression that it can seek a re-indictment of an accused while its original indictment still has full force and
effect , and therefore is able to hold multiple indictments over the head of an accused.

Petitioner is a layman, but even ii'om a layman’s prospective, there can be found a fundamental
due process and equal protection violation of the US Constitutiog, and moves this court to stop the

Ft. Bend County DA’s oflice from fits constitutional violations.

PRAYER
WHEREFORE, petitioner prays the Honorable Court will after due consideration . .find that there
are facts unresolved, and set this case for submission wherein it will find that petitioner’s conviction and

sentence is void, enter an order to the district court to vacate the same with prejudice.

l-Ienry Earl er
Pro Se

|

CERTIFICATE OF SERVICE

Petitioner has by US Mail served on the Attomey for the State a true and correct copy of the

/Henry EarlCEster

foregoing.